Citation Nr: 0605520	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  04-04 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as secondary to service-connected residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Prem




INTRODUCTION

The veteran served on active duty from April 1950 to April 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which denied an increased rating for 
residuals of a skull fracture; and denied service connection 
for Parkinson's disease, to include as secondary to a service 
connected head injury.  

The RO issued a December 2003 rating decision in which it 
increased the veteran's rating for residuals of a skull 
fracture from noncompensable to 10 percent effective February 
4, 2002.  The veteran did not include this issue in his March 
2004 substantive appeal (VA Form 9).  Accordingly, this issue 
is no longer on appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.302(b); Roy v. Brown, 5 Vet. App. 554, 556 (1993); see 
also AB v. Brown, 6 Vet. App. 35, 38 (1993). 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran sustained a head injury during service and he 
has a current diagnosis of Parkinson's disease; however, this 
neurological disease was first diagnosed  decades post-
service and the preponderance of the competent evidence is 
against a nexus between the veteran's Parkinson's disease and 
any incident of service, to include head trauma; the 
preponderance of the competent evidence is also against a 
finding that the veteran's service-connected residuals of a 
head injury caused or aggravated his Parkinson's disease.  



CONCLUSION OF LAW

Service connection for Parkinson's disease, to include as 
secondary to service-connected residuals of a head injury is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the November 2002 rating decision; the 
December 2003 Statement of the Case; the January 2004, March 
2004, May 2005, and June 2005 Supplemental Statements of the 
Case; and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for service connection for Parkinson's 
disease, and complied with VA's notification requirements.  
The Statement of the Case and Supplemental Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated February 2002, January 2003, May 2005, and January 2006 
informed him of the types of evidence that would substantiate 
his claim; that he could obtain and submit private evidence 
in support of his claim; and that he could have the RO obtain 
VA and private evidence if he completed the appropriate 
medical releases for any private evidence he wanted the RO to 
obtain.  The veteran was notified and aware of the evidence 
needed to substantiate his claim for service connection for 
Parkinson's disease, and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in February 2002, prior to the November 2002 RO 
rating decision.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO provided the veteran with notice of the 
"fourth element" by way of a May 2005 correspondence that 
stated "Please provide any other evidence or information 
that you think will support your claim.  If you have any 
evidence in your possession that pertains to this claim, 
please send it to us within 60 days." [Emphasis in 
original].    

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Moreover, in 
a recent opinion, VA General Counsel held that the Court of 
Appeals for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
February 2002, January 2003, May 2005, and January 2006 
correspondence and asked him to identify all medical 
providers who treated him for Parkinson's disease.  The RO 
has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board notes that the veteran underwent VA examinations in 
November 2002 and September 2003.  He has also been provided 
with medical opinions addressing the questions regarding the 
etiology and approximate onset date for the veteran's 
Parkinson's disease in September 2003 and December 2004.  The 
Board finds that these examinations and opinions, along with 
the veteran's private treatment records and VA outpatient 
records provide sufficient findings upon which to determine 
whether service connection is warranted for the veteran's 
disability.  There is no duty to provide another examination 
or medical opinion.  Id.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran served on active duty from April 1950 to April 
1953.  In April 1951, he was involved in a motorcycle 
accident in which he sustained a skull fracture.  Service 
connection has been granted for the residuals of the skull 
fracture.  

The veteran's spouse submitted a November 2003 correspondence 
in which she stated that her husband was diagnosed with 
Parkinson's disease in March 2001.  Her contention is 
substantiated by VA outpatient records.    

The veteran underwent an MRI of the brain in February 2001.  
Dr. A.O. assessed the veteran with age related leukomalacia; 
pontine changes consistent with microvascular disease 
involving the pons and cerebellum; old, right temporal lobe 
infarct; and central cerebral atrophy.  

The veteran underwent a neurological examination in September 
2003.  He reported that following his motorcycle accident, he 
was in a coma for four days.  No neurosurgical procedures 
were performed.  He stated that following the injury, there 
was no focal symptomatology.  However, there were personality 
changes that prompted a medical discharge.  The veteran's 
spouse stated that after the accident, he had a shorter 
temper and was more belligerent.  He reported that he has 
headaches in the occipital region that occur approximately 
once a week.  They are not associated with nausea, vomiting 
or scotomata phenomena.  The veteran also complained that he 
felt that his balance was off.  He ambulates without 
assistive devices.  He notes that when he is tired, his right 
hand tends to shake and the volume of his voice becomes low.  
His spouse noted short term memory losses.  There were no 
reported changes in vision, diplopia, or dysphagia.  There 
were also no complaints of focal limb weakness or 
paresthesias.  The veteran did complain of some distal limb 
incoordination in the upper right extremity associated with 
his tremor.  The clinician (Dr. R.A.M.) indicated that he had 
reviewed the veteran's medical records.  

Upon examination, the veteran was alert and oriented to 
person, place, and time.  He was able to repeat three step 
commands and repeat three reversed digits.  No apraxias or 
agnosias were noted.  His speech and his fund of knowledge 
were fair.  There was no difficulty in naming objects.  He 
spoke in grammatically correct sentences and was able to read 
and write without difficulty.  The veteran's pupils were 
equal, round and reactive to light and accommodation.  The 
discs were flat.  The EOMS were full and without nystagmus. 
Visual fields were intact to confrontation.  There was no 
facial asymmetry.  Rapid alternating movements were normal in 
the upper and lower extremities.  Finger-nose-finger and 
heel-shin tests revealed no dysmetria or transverse tremor.  
The veteran exhibited mild bradykinesia when arising from a 
chair.  A quite mild, slightly stooped parkinsonian gait was 
also observed.  There was mild impairment in postural 
reflexes.  He had difficulty walking on his heels and toes 
due to poor balance.  His tandem gait was mildly impaired 
with a tendency to fall in either direction.  

Dr. R.A.M. assessed the veteran with Parkinson's disease.  He 
acknowledged that the issue of whether or not Parkinson's 
disease can be the result of head trauma has been addressed 
extensively in medical literature.  He admitted that although 
it is possible, "it is less likely that the patient's 
Parkinson's disease is related to his remote head trauma that 
occurred over 50 years ago."  He noted that though the 
veteran experienced personality changes following the 
accident, there is no documentation of an intervening medical 
history between 1951 and 2001 to suggest any relationship 
between his current neurological symptoms and his previous 
head trauma.  The veteran himself admitted that there was no 
focal symptomatology following the injury.  Dr. R.A.M. stated 
that he would be willing to review an MRI of the veteran's 
brain in order to determine if there is evidence of 
significant trauma involving the basal ganglial regions.  
Such evidence, he noted, might alter his opinion.    

The veteran has submitted treatment reports from Drs. B.B.A. 
and A.O.  Dr. B.B.A. never rendered an opinion regarding 
whether the veteran's Parkinson's disease was caused by his 
1951 head trauma.  However, in October 2003, Dr. A.O. 
submitted a handwritten correspondence in which he stated 
that "The possibility of [the veteran's] old head injury 
contributing to the development of Parkinson's disease is not 
unlikely."    

The veteran has also submitted information from the Mayo 
Clinic and the Merck Manual.  The information states that 
head trauma can be a possible cause of Parkinson's disease.  
It also stated that Parkinson's disease usually develops 
gradually, with symptoms appearing later in life.  A person's 
life might not be seriously affected for years after the 
disease begins.  

The claims file contains an April 2004 VA Outpatient 
treatment report that states that "the head injury may have 
causally contributed to the current composite picture of 
memory problems, concentration difficulties and 
Parkinsonism."  

The veteran underwent another MRI in June 2004.  The MRI 
revealed mild global atrophy, moderate cortical atrophy with 
prominent sulci; and minimal central atrophy of the brain.  
The cerebellum and brainstem appeared normal in width and MR 
signal.  The midbrain appeared normal in size.  
Perimesencephalic cistern appeared normal in width.  There 
were normal flow voids in bilateral cartoid artery and 
basilar artery.  Paranasal sinuses were normal.  There was 
unremarkable putamen, globus pallidus, substantia nigra and a 
band between substantia nigra and red nucleus.  The primary 
diagnostic code was listed as minor abnormality.        

The RO sent the June 2004 MRI report to Dr. R.A.M. because he 
indicated that a review of the MRI might change his opinion 
that it is unlikely that the veteran's head injury 
contributed to his Parkinson's disease.  Upon reviewing the 
MRI report, he noted that there was a lack of focal findings.  
As a result, he again concluded that "it is less likely than 
not that the patient's Parkinson's disease is related to his 
remote head trauma."  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.    

Service connection will be rebuttably presumed for certain 
chronic diseases, to include an organic disease of the 
nervous system (including Parkinson's disease), which are 
manifest to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  




Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The veteran contends that he currently suffers from 
Parkinson's disease (diagnosed in March 2001) and that his 
Parkinson's disease was caused by an in service head injury 
that occurred in April 1951.  The veteran's in service injury 
and his current diagnosis of Parkinson's disease are not in 
dispute.  The crux of the appeal turns on whether or not 
there is competent medical evidence to establish a nexus 
between the two.  

The medical evidence includes three opinions regarding the 
likelihood that the veteran's in service head trauma 
contributed to his current diagnosis of Parkinson's disease.  
It was reported in a VA outpatient record that the head 
injury "may have contributed" to the development of 
Parkinson's; Dr. A.O. stated that "it is not unlikely"; and 
Dr. R.A.M. stated that "it is less likely than not that the 
patient's Parkinson's disease is related to his remote head 
trauma."

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  In 
assessing evidence such as medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, 
the physician's special qualifications or expertise in the 
relevant medical specialty or lack thereof may be a factor.  
In every case, the Board must support its conclusion with an 
adequate statement of its reasoning of why it found one 
medical opinion more persuasive than the other.

There are substantial and significant factors that favor Dr. 
R.A.M.'s medical opinion over the opinions of Dr. A.O. and 
the VA outpatient clinician.   

The Board notes that the VA outpatient clinician failed to 
provide an opinion that is favorable to the veteran's claim.  
She simply noted that the veteran's head injury may have 
contributed [Emphasis added] to the development of 
Parkinson's disease.  The Board acknowledges this 
possibility.  The Merck Manual and Mayo Clinic medical 
literature clearly state that head trauma can be a possible 
cause of Parkinson's disease.  However, 38 C.F.R. § 3.102 
(2005) provides that service connection may not be based on a 
resort to speculation or even remote possibility, and a 
number of Court cases have provided additional guidance as to 
this aspect of weighing medical opinion evidence.  See, e.g., 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical evidence which merely indicates 
that the alleged disorder "may or may not" exist or "may or 
may not" be related, is too speculative to establish the 
presence of the claimed disorder or any such relationship).  
Under the legal authority cited above, the veteran must show 
that "it is at least as likely as not" (as likely or more 
likely than not support the claim; less likely that not 
weighs against the claim) that his head injury caused the 
development of Parkinson's disease.  The VA clinician's 
statement failed to do this.  Moreover, the Board notes that 
the outpatient clinician failed to provide a rationale for 
the opinion.  It is uncertain as to whether she had access to 
the veteran's claims file and service medical records.  She 
failed to address the lack of post service evidence from the 
time of the veteran's discharge from service in April 1953 to 
March 2001.  She also failed to address any of the findings 
in the post service medical records.  In view of the 
foregoing, to include the speculative nature of the opinion 
and the absence of a rationale, the Board finds that the 
opinion contained in the VA out-patient clinic record it is 
of minimal probative value. 

Dr. A.O. opined that "the possibility of [the veteran's] old 
head injury contributing to his development of Parkinson's 
disease is not unlikely."  Here again, such a statement is 
rather speculative.  The Board acknowledges that Dr. A.O. 
treated the veteran for Parkinson's disease from January 2001 
to January 2003.  However, like the VA clinician, Dr. O.A. 
failed to provide a rationale for his opinion; failed to 
address any evidence that would support his opinion; and 
failed to state whether he had access to the veteran's claims 
file for review.      

On the other hand, Dr. R.A.M. conducted a thorough 
examination of the veteran in September 2003.  His 
examination report included a summation of the veteran's 
medical history beginning with the in service head injury; a 
summation of the veteran's subjective complaints; and a 
summary of all the tests performed regarding the veteran's 
mental status, speech, cranial nerves, coordination, gait, 
strength, senses, and reflexes.  Dr. R.A.M. then summarized 
the veteran's subjective complaints and the objective 
findings noted during the examination.  He acknowledged that 
head trauma can contribute to the development of Parkinson's 
disease.  However, he noted that it was unlikely that this 
veteran's Parkinson's disease was caused by his remote head 
injury.  He based his opinion on the fact that there was no 
documentation of an intervening medical history between 1951 
and 2001 to suggest any relationship between his current 
neurological symptoms and his previous head trauma; and the 
fact that the veteran showed no signs of focal 
symptomatology.  Finally, Dr. R.A.M. admitted that his 
opinion might be different if there had been evidence of 
significant trauma involving the basal ganglial regions.  In 
December 2004, after reviewing the veteran's June 2004 MRI, 
Dr. R.A.M. noted that there were no focal findings.  As such, 
he again concluded that "it is less likely than not that the 
patient's Parkinson's disease is related to his remote head 
trauma."  

Dr. R.A.M. had full access to the veteran's medical records 
and opined that the veteran's Parkinson's disease was less 
likely than not related to his in service head trauma.  Given 
that the fact that this opinion clearly does not support the 
claim under the regulation and caselaw cited above and that 
it was based on a review of the veteran's medical records 
(including a June 2004 MRI scan that the VA clinician and Dr. 
A.O. did not have), Dr. R.A.M.'s assessment is afforded 
greater weight.  Additionally, Dr. R.A.M. provided a thorough 
rationale for his opinion, in contrast to conclusory opinion 
of Dr. A.O and the earlier speculative opinion from the VA 
clinician.  

In summary, the medical evidence shows that the veteran 
sustained a head injury during service and he has a current 
diagnosis of Parkinson's disease.  However, this neurological 
disease was first diagnosed decades post-service and the 
preponderance of the competent evidence is against a nexus 
between the veteran's Parkinson's disease and any incident of 
service, to include head trauma.  The Board further finds 
that the preponderance of the competent evidence is against a 
finding that the veteran's service-connected residuals of a 
head injury caused or aggravated his Parkinson's disease.  

As the preponderance of the evidence is against the claim for 
service connection for Parkinson's disease, to include as 
secondary to service-connected 0residuals of a head injury, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
  


ORDER

Entitlement to service connection for Parkinson's disease, to 
include as secondary to service-connected residuals of a head 
injury is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


